Citation Nr: 0810089	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-13 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of receiving VA death benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  The veteran died in December 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim for death pension 
benefits.  

The Board notes that in the appellant's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in April 2005, the 
appellant indicated that she wanted to have a Board hearing 
at the RO.  The appellant was scheduled for a travel board 
hearing to be held at the RO on January 15, 2008.  In January 
2008, the RO received a letter from the appellant's 
representative stating that the appellant wished to cancel 
her January 2008 hearing.  Thus, the Board finds that there 
is no hearing request pending at this time.  See 38 C.F.R. § 
20.702(e) (2007).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died in December 2002.

3.  At the time of his death, the veteran and the appellant 
were not legally married for 1 year or more, and no child was 
born to them before or during the marriage.  

4.  Common law marriage is recognized as valid in the state 
of Texas.

5.  Prior to October 2002, the evidence fails to show that a 
common law marriage existed between the veteran and the 
appellant.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for purposes of VA death benefits.  38 
U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R §§ 3.1(j), 3.5, 
3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks VA death pension benefits.  In a January 
2003 personal statement, the appellant asserts that she lived 
continuously with the veteran as his common law wife since 
1974.  She explained that even though he married a woman in 
1946, who was his wife, he had not lived with her since 1972.  
The appellant further adds that they were officially married 
in October 2002, and as such, she should be recognized as his 
surviving spouse for purposes of receiving VA death benefits.  

Law and Regulations

Governing law provides that Dependency and Indemnity 
Compensation (DIC) benefits and non-service connected death 
pension benefits may be paid to the surviving spouse of a 
veteran if certain requirements are met.  38 U.S.C.A. §§ 
1304, 1310, 1311, 1318, 1541 (West 2002).

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2007).  

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2007).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, the claimant entered into 
the marriage without knowledge of the impediment, the 
claimant cohabited with the veteran continuously from the 
date of marriage to the date of his or her death as outlined 
in § 3.53, and no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 U.S.C.A. § 103(a) 
(West 2002); 38 C.F.R. § 3.52 (2007).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2007).

In cases involving alleged common law marriages, there must 
be proof of a common law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).  

The state of Texas, where the veteran and the appellant 
resided, recognizes common law marriages.  The elements of a 
common law, or informal, marriage are:  (1) a man and woman 
agreed to be married; (2) after the agreement they lived 
together in Texas as husband and wife; and (3) they 
represented to others in the state that they were married.  
See Tex. Fam. Code Ann. § 2.401 (2007).  The proponent of 
such a marriage may establish these elements by either direct 
or circumstantial evidence.  See Russell v. Russell, 865 
S.W.2d 929, 932 (Tex. 1993).

Factual Background

The evidence of record shows that on the veteran's April 1943 
Report of Physical Examination and Induction, the veteran 
listed his wife as E.J.W.  In a November 1949 Affidavit of 
Marital Status, the veteran indicated that he had been 
married two times.  He noted that his first wife, E.J.W., 
died in October 1945, and he was currently married to E.M.M., 
since April 1947.  To support his contentions, the death 
certificate of E.J.W. was submitted, which reflected her 
death in October 1945.  Subsequently thereafter, the veteran 
submitted an April 1947 marriage license to reflect his 
marriage to E.M.M, which was reiterated in February 1951 and 
November 1954 Declarations as to Marital Status.  In November 
1981, the veteran reported that he had married D.K. in May 
1981.  The veteran also noted that D.K. was previously 
married to S.K., which resulted in a divorce in January 1973.  
However, the Board notes that the actual divorce between D.K. 
and S.K. was in December 1981 as stated in the divorce decree 
sent to the RO in December 1981.  To support that this was a 
marriage, the veteran resubmitted the marriage certificate of 
him and D.K., and stated that they continued to be married in 
October 1990, as indicated in the veteran's October 1990 
personal statement.  In August 1992, D.K. applied for an 
apportionment of the veteran's VA benefits.  In an October 
1992 decision, the RO recommended that the additional 
allowance for the spouse be apportioned effective September 
1992.  In May 1995, the veteran informed the RO that he and 
D.K. were no longer separated and have been together since 
1993.  But, in August 1998, the veteran indicated that he was 
separated from D.K. on his Declaration of Status of 
Dependents.  The Board notes that the RO continued to 
designate an apportioned amount of the veteran's benefits to 
D.K. until his death.  

Thereafter, prior to the veteran's death, the veteran married 
the appellant in October 2002, as reflected in an October 
2002 marriage license.  In a December 2002 personal 
statement, the veteran mentioned the appellant as his wife, 
but also stated that he was never legally married to D.K., 
and was actually married to L.W., who died in August 1997.  
To support this assertion, the veteran submitted a copy of 
L.W.'s obituary which listed the veteran as her husband.  
Upon receiving the information regarding L.W., the RO 
determined that L.W. was receiving social security benefits 
on behalf of the veteran.  

As previously stated, the veteran died in December 2002, and 
the appellant and D.K. both applied for DIC benefits.  In 
January 2003 decisions, the RO denied DIC benefits to the 
appellant because she was married to the veteran for less 
than one year.  The benefits to D.K. were denied because the 
evidence showed that her income exceeded the maximum annual 
death pension set by law, and there was no evidence to 
suggest that she was married to the veteran.  The appellant 
appealed therefrom.  

Analysis

At the outset, the Board initially notes that the marriage in 
October 2002 between the appellant and the veteran was 
invalid by reason of a legal impediment.  The record does not 
clearly show that the veteran was legally free to marry the 
appellant in October 2002.  The record does not show the 
dissolution of the marriage between E.M.M. or L.W.  
Additionally, there are indications that D.K. received VA 
benefits based on her "marital relationship" with the 
veteran.  Thus, the Board finds that the veteran and the 
appellant did not have a valid married at that time.  
Nonetheless, VA regulations provide that an attempted 
marriage which is invalid by legal impediment will 
nevertheless be deemed valid if the criteria set forth in 
38 C.F.R. § 3.52 are met.  In this case, the first criterion 
is not met.  The October 2002 marriage did not occur 1 year 
or more before the veteran died, and no child was born of the 
purported marriage, either before or during the marriage.  
Thus, the evidence fails to show that the veteran and 
appellant's marriage is valid.

As such and as previously noted, to support her claim, the 
appellant maintains that she and the veteran had a common law 
marriage.  The appellant has submitted several personal 
statements throughout the course of the appeal contending 
that she and the veteran were common law husband and wife for 
more than thirty years and eventually legally married.  She 
admitted in a June 2003 personal statement that the veteran 
had another wife, but contended that they had been separated 
for over twenty years.  

Based upon the evidence of record, the Board finds that the 
evidence, by history and currently, contradicts her appellate 
assertions.  In fact, prior to 1998, there is absolutely no 
direct or circumstantial evidence indicating that the 
appellant and the veteran agreed to be married; after the 
agreement lived together in Texas as husband and wife, or 
represented to others in the state that they were married.  
See Tex. Fam. Code Ann. § 2.401 (2007).  

In this regard, the evidence clearly shows that the veteran 
was married to E.J.W. from 1942 to 1945, he was married to 
E.M.M. from 1947 to at least 1967, as in a 1978 statement the 
veteran indicated that he was widowed and in a September 1990 
Marital Status Declaration form, he indicated that E.M.M. had 
passed in 1967.  Thereafter, as noted above, the record shows 
that the veteran and D.K., attempted to marry in May 1981, 
and that this purported marriage remained intact until at 
least November 1998.  In this regard, the Board points out 
that the veteran consistently listed D.K. on his pension 
income verification reports; D.K. received special 
apportionment benefits starting in 1992; and on documentation 
received in 1998, the veteran indicated that his purported 
marriage to D.K. remained intact.  At no point in time during 
this entire period, from 1942 through 1998, did the veteran 
reference the appellant.  Further, the record shows that the 
appellant was involved in two or three separate marriages 
from 1966 to 1990.  Finally, in a statement written by the 
veteran prior to his death, but received at the RO in January 
2003, the veteran acknowledged the appellant as his wife, but 
he also stated that he was never legally married to D.K., and 
he maintained that he was married to L.W. until her untimely 
death in 1997.  Even based on this statement, the veteran 
does not reference any common law agreement or relationship 
with the appellant.  Thus, the Board finds that the 
objective, competent and credible evidence wholly contradicts 
the appellant's assertions of being in a common law marriage 
with the veteran at any time prior to 1998. 

The Board also finds that the objective competent and 
credible evidence weighs against the appellant's assertions 
of being in a common law marriage with the veteran from 1998 
to October 2002.  Again, during this period, there is 
absolutely no document signed by the veteran that tends to 
indicate or suggest his agreement to enter into a marriage 
type relationship, permanent and exclusive of all others, 
with the appellant, or to undertake the obligations or 
responsibilities of marriage with the appellant.  As 
previously noted, the record shows that D.K. received an 
apportioned amount of the veteran's benefits from September 
1992 until his death, and L.W. received social security 
benefits on behalf of the veteran until her death.  There is 
no mention of the appellant receiving any monetary benefits 
on behalf of the veteran.  By letter dated in May 2003, the 
RO asked the appellant to submit information such as two 
statements from "persons who saw the relationship" to 
substantiate her "common law" marriage with the veteran.  
The appellant was nonresponsive in this regard, in that she 
only submitted letters explaining how she met the veteran and 
maintaining that she was his common law wife.  No supporting 
lay statement has been received from "other persons who saw 
the relationship."  Again, the record is wholly void of any 
reference to any type of relationship between the appellant 
and the veteran until October 2002, two months prior to the 
veteran's death.

The Board acknowledges the arguments advanced by the 
appellant and is sympathetic to her situation.  However, the 
appellant's lay statements supporting the alleged common law 
marriage are overwrought with inconsistencies and are not 
credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  Thus, after 
weighing all of the evidence, the Board concludes that the 
evidence is insufficient to establish that a valid common law 
marriage existed and that the preponderance of the evidence 
of record is against the appellant's claim that she is 
entitled to recognition as surviving spouse of the veteran 
based on a valid common law marriage, or any other type of 
marriage for the purpose of VA death benefits.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App at 55.  Accordingly, the 
appellant may not be recognized as surviving spouse of the 
veteran and her claim must be denied.  



Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in their possession 
that pertains to the claim.  

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of recognition as 
the veteran's surviving spouse for purposes of VA death 
benefits and any failure to provide notice as to the 
effective date and rating is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This case turns on whether the appellant is the surviving 
spouse of the veteran for purposes of VA death benefits.  
Because the appellant is not the surviving spouse, she is not 
entitled to VA death benefits, and is not entitled to VCAA-
related assistance and notification.  Absent any evidence 
from the appellant indicating otherwise, there is no need to 
further attempt to confirm the evidence already obtained by 
VA.  As the law is dispositive in this case, the VCAA is not 
applicable.  

Assuming without deciding that the VCAA applies, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.  The appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  The Board concludes that the discussion in the May 
2003 letter informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  There is no indication from the appellant of any 
outstanding relevant records that have not been associated 
with the claims folder.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the appellant's claim for 
entitlement to VA death benefits.  No further assistance to 
the appellant with the development of evidence is required.  




ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of receiving VA death benefits is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


